                                                 ...
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DIS~CT OF PENNSYLVANIA
                                                ,\~ ~
                                                \/
SHERWOOD JEROME GRINTER,
    Plaintiff,

       v.                                               CIVIL ACTION NO. 19-CV-1240

                                                                                ,             1-               r
COMMONWEALTH OF                                                                 'I         ..J          J~)'
                                                                                    i"""'-
                                                                                                                        t



PENNSYLVANIA, et al.,                                                            C                      (                     1<!




     Defendants.                                                                 MAR 26 2019
                                                                                                                                                0
                                                                     i "•              I            \          io""-f• I\ fl p'             ,
                                                                     ~    -   111,ft   I,. _.JI,.           ~ ~ " " . . . . , L.., \i       '   ~\.    :   ,0   •


                                                                 f",,lJ                                                                 -           ' •.
                                       MEMORANDUM                "1-~-- - ... ·· __ /JL:!f:_
SANCHEZ, C.J.                                                                                                        MARCH£P, 2019

       Prose Plaintiff Sherwood Jerome Grinter has filed this civil rights action against

Defendants Commonwealth of Pennsylvania, Court of Common Pleas of Philadelphia,

Philadelphia County District Attorney's Office, Defenders Association of Philadelphia, and

Philadelphia Police Department. (ECF No. 2.) He has also filed a motion for leave to proceed in

forma pauperis. (ECF No. 1.) For the following reasons, because it appears Grinter cannot

afford to pay the filing fee the Court grants leave to proceed in forma pauperis; the Complaint

will be dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim and Grinter will be granted an opportunity to file an amended complaint to explain the

basis for his claims.

I.      FACTS

        Grinter, who resides in North Carolina, alleges that while in Philadelphia in 2017 he

aided a woman in distress; nine months later was arrested in North Carolina on an outstanding

interstate warrant emanating from Philadelphia for nine counts of burglary. He asserts that the

charges were subsequently nolle prossed due to lack of evidence. (ECF No. 2 at § III.) He also

alleges that the attempted to show medical information about his disability to the public defender
and district attorney to prove he would have been unable to commit the burglaries and that a

police officer gave false information under oath. 1 He claims he has suffered mental anguish and

embarrassment, headaches, and pain and suffering. (Id.)

II.     STANDARDOFREVIEW

        Because Grinter has been granted leave to proceed in forma pauperis, 28 U.S.C. §

1915(e )(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. Whether

a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains "'sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Grinter is proceedingpro se, the Court construes

his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.    DISCUSSION

        Because Grinter asserts federal question jurisdiction for his claims, the Court assumes he

intends to bring a civil rights suit under 42 U.S.C. § 1983. "To state a claim under§ 1983, a

plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under color

of state law." West v. Atkins, 487 U.S. 42, 48 (1988). Grinter has named as Defendants the

Commonwealth of Pennsylvania, the Court of Common Pleas of Philadelphia, the Philadelphia




1
 Although mentioned by name in the body of the Complaint, the police officer is not named as a
defendant.
                                                   2
District Attorney's Office, the Defenders Association, and the Philadelphia Police Department.

The Court finds that none of these entities are "persons" subject to suit under§ 1983.

       The Commonwealth and all courts in Pennsylvania's unified judicial system are entitled

to Eleventh Amendment immunity from suit. See Haybarger v. Lawrence County Adult

Probation & Parole, 551 F.3d 193, 198 (3d Cir. 2008). Furthermore, "all components of the

judicial branch of the Pennsylvania government are state entities and thus are not persons for

section 1983 purposes." Callahan v. City of Philadelphia, 207 F.3d 668,674 (3d Cir. 2000); see

also Will v. Michigan Dep 't of State Police, 491 U.S. 58, 62 ( 1989) ("[A] State is not a ·person'

within the meaning of§ 1983."). Accordingly, the claims against Commonwealth of

Pennsylvania and the Court of Common Pleas of Philadelphia fail.

       Grinter seeks to bring a claim against the Philadelphia County District Attorney's Office.

Prosecutors, however, are entitled to absolute immunity from liability under§ 1983 for acts that

are "intimately associated with the judicial phase of the criminal process" such as "initiating a

prosecution and ... presenting the State's case." Imbler v. Pachtman, 424 U.S. 409, 430-31

(1976). The Court has applied this doctrine where a plaintiff seeks to sue the District Attorney's

Office as well as individual prosecutors. See Naranjo v. Philadelphia City, Civ. A. No. 14-7260,

2015 WL 136387, at * 1 (E.D. Pa. Jan. 9, 2015), ajf'd sub nom. Naranjo v. City of Philadelphia,

626 F. App'x 353 (3d Cir. 2015) ("Plaintiffs claims against the Philadelphia District Attorney's

Office and A~sistant District Attorney[] will be dismissed because there is nothing in the

complaint to suggest that they acted outside of the scope of their prosecutorial duties in

connection with plaintiffs criminal case.") Moreover, District Attorneys and other supervisory

prosecutors are likewise entitled to absolute immunity from claims based on their role in

pursuing a prosecution on behalf of the Commonwealth. See Van de Kamp v. Goldstein, 555
                                                  3
U.S. 335, 348-49 (2009). As Grinter's claim against this Defendant appears to be based on

conduct that occurred in the course of the prosecutorial function, his claim is barred by absolute

immunity.

       Grinter has also named the Defenders Association of Philadelphia as a Defendant. Public

defender associations are not state actors for purposes of§ 1983. See Polk Cty. v. Dodson, 454

U.S. 312, 325 (1981) ("[A] public defender does not act under color of state law when

performing a lawyer's traditional functions as counsel to a defendant in a criminal proceeding.")

(footnote omitted); Clark v. Punshon, 516 F. App'x 97, 99 (3d Cir. 2013) (per curiam) (noting

that a court-appointed attorney is not a state actor for purposes of§ 1983); Lewis v. Mainer, No.

16-CV-1674, 2016 WL 10956506, at *5 (E.D. Pa. Aug. 23, 2016) (holding that Defender

Association is not state actor) (citing Polk); see also Allen v. Commonwealth of Pennsylvania

Common Pleas, 512 F. App'x 136, 137 (3d Cir. 2013) (finding no arguable basis to challenge the

district court's decision that Defender Association is not a state actor). Thus, the Court must

dismiss Grinter's claims against the Defender Association.

       Finally, Grinter seeks to sue the Philadelphia Police Department. The Philadelphia Police

Department is not a legal entity separate from the City of Philadelphia that is subject to a § 1983

suit. See Gremo v. Karlin, 363 F. Supp. 2d 771, 780-81 (E.D. Pa. 2005). Police departments are

agencies of their municipalities and municipalities cannot be held liable for the conduct of

employees pursuant to respondeat superior. Monell v. Dept. of Social Servs., 436 U.S. 658

(1978); Hatfield v. Berube, 714 F. App'x. 99, 102 n.1 (3d Cir. 2017) ("Pennsylvania county

offices ... are treated as municipalities for purposes of Monell.") (citing Mulholland v. Gov 't

Cty. of Berks, Pa.,706 F.3d 227, 237 (3d Cir. 2013)). Rather, a municipality "can be sued

directly under § 1983 ... [when] the action that is alleged to be unconstitutional implements or

                                                 4
executes a policy statement, ordinance, regulation or decision officially adopted and promulgated

by [the municipality's] officers" or where the constitutional deprivations occurred pursuant to

governmental custom. Monell, 436 U.S. at 690. Therefore, in order to properly state a§ 1983

claim against a police department, a plaintiff must allege that it unconstitutionally implemented

or executed a policy statement, ordinance, regulation, decision or custom leading to the stated

violations of his constitutional rights. Grinter has failed to properly state a claim against the

Philadelphia Police Department as required by Monell, since, although he alleges that a

particular police officer gave false testimony, he does not sufficiently state that the Defendant

caused any alleged constitutional violation by having customs, policies, practices and

procedures, and how these policies gave rise to the violation of his constitutional rights.

       The United States Court of Appeals for the Third Circuit has held that a plaintiff who

filed an in forma pauperis request and whose Complaint fails to state a cognizable claim is

entitled to amend his pleading unless the Court finds bad faith, undue delay, prejudice, or futility.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002); Alston v. Parker, 363

F.3d 229, 235-236 (3d Cir. 2004). Although Grinter's complaint is defective because he has

attempted to sue entities that are not "persons" under § 1983, and had not alleged a basis for

Monell liability, the Court cannot say at this stage of the case that he is incapable of restating his

claims in a way that would not be futile. If he so choses to continue with these claims, Grinter is

granted leave to file an amended complaint within 30 days setting forth a simple recitation of the

facts supporting his claims - who specifically caused him harm, in what specific way, at what

specific time and place.




                                                  5
IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Grinter's motion for leave to proceed in

forma pauperis and dismiss his Complaint without prejudice for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). Grinter will be granted 30 days to file an amended complaint.

The failure to file an amended complaint within that time period may result in a dismissal of this

case without further notice. An appropriate Order follows.

                                             BY THE COURT:




                                                  6
